Case 13-17238        Doc 81     Filed 11/02/18     Entered 11/02/18 12:50:07          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 17238
         Richard D Bryant, JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/24/2013.

         2) The plan was confirmed on 12/16/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 05/03/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 66.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $60,617.03.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-17238             Doc 81         Filed 11/02/18    Entered 11/02/18 12:50:07                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $63,296.48
           Less amount refunded to debtor                              $3,073.62

 NET RECEIPTS:                                                                                           $60,222.86


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,481.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $2,448.07
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $4,929.07

 Attorney fees paid and disclosed by debtor:                         $519.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Ally Financial                          Unsecured           0.00      8,715.69         8,715.69      3,748.53        0.00
 American InfoSource LP as Agent         Unsecured         968.90        815.33           815.33        351.72        0.00
 Cerastes LLC                            Unsecured      1,200.00       1,630.93         1,630.93        701.45        0.00
 City of Chicago                         Unsecured         700.00           NA               NA            0.00       0.00
 City of Chicago Department of Finance   Secured       16,242.17     19,604.39        16,242.17      16,242.17        0.00
 City of Chicago Department of Finance   Unsecured            NA       3,362.22         3,362.22      1,446.06        0.00
 City of Chicago Department of Revenue   Unsecured      7,705.45       7,877.85         7,877.85      3,388.18        0.00
 Commonwealth Edison Company             Unsecured     14,173.86     15,890.67        15,890.67       6,834.42        0.00
 Cook County Treasurer                   Secured        6,576.75           0.00         6,576.75        779.68        0.00
 Dependon Collection Service             Unsecured         771.00           NA               NA            0.00       0.00
 Discover Financial Services             Unsecured      7,801.00            NA               NA            0.00       0.00
 Fairlane/sst                            Unsecured           0.00           NA               NA            0.00       0.00
 First Premier Bank                      Unsecured         598.15           NA               NA            0.00       0.00
 Ic Systems Inc                          Unsecured         223.00           NA               NA            0.00       0.00
 Integra                                 Secured       14,458.00            NA               NA            0.00       0.00
 Internal Revenue Service                Unsecured           0.00      9,235.00         9,235.00      3,971.88        0.00
 Internal Revenue Service                Priority      29,591.63       1,207.49         1,207.49      1,207.49        0.00
 Internal Revenue Service                Unsecured    127,119.87            NA               NA            0.00       0.00
 Municipal Collections Of America        Unsecured         700.00           NA               NA            0.00       0.00
 Municipal Collections Of America        Unsecured         200.00           NA               NA            0.00       0.00
 Nationwide Credit & Collection          Unsecured      3,075.00            NA               NA            0.00       0.00
 NCEP LLC                                Secured        5,735.15       5,735.15         5,735.15           0.00       0.00
 Nco Fin/09                              Unsecured         992.00           NA               NA            0.00       0.00
 Nissan Motor Acceptance Corporation     Secured       13,264.12     12,856.06          8,900.00      8,900.00     219.67
 Nissan Motor Acceptance Corporation     Unsecured            NA       3,956.06         3,956.06      1,701.46        0.00
 One Click Cash                          Unsecured         800.00           NA               NA            0.00       0.00
 PaydayMax Ltd.                          Unsecured         750.00           NA               NA            0.00       0.00
 Peoples Energy Corp                     Unsecured      2,546.69       4,205.43         4,205.43      1,808.71        0.00
 Plaza Recovery                          Unsecured      8,715.69            NA               NA            0.00       0.00
 Rockford Mercantile Agency              Unsecured         714.26        714.26           714.26          42.14       0.00
 State Farm Mutual                       Unsecured      7,568.83       7,659.65         7,659.65      3,294.34        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-17238              Doc 81     Filed 11/02/18    Entered 11/02/18 12:50:07               Desc          Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim          Claim         Claim        Principal        Int.
 Name                                    Class    Scheduled       Asserted      Allowed         Paid           Paid
 United Tranzaction LLC               Unsecured      1,525.00        1,525.00      1,525.00        655.89          0.00
 University of Chicago Medical Ctr.   Unsecured      2,911.00             NA            NA            0.00         0.00


 Summary of Disbursements to Creditors:
                                                                   Claim            Principal                Interest
                                                                 Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00                $0.00                    $0.00
       Mortgage Arrearage                                        $0.00                $0.00                    $0.00
       Debt Secured by Vehicle                              $14,635.15            $8,900.00                  $219.67
       All Other Secured                                    $22,818.92           $17,021.85                    $0.00
 TOTAL SECURED:                                             $37,454.07           $25,921.85                  $219.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                    $0.00              $0.00                   $0.00
        All Other Priority                                      $1,207.49          $1,207.49                   $0.00
 TOTAL PRIORITY:                                                $1,207.49          $1,207.49                   $0.00

 GENERAL UNSECURED PAYMENTS:                                $65,588.09           $27,944.78                    $0.00


 Disbursements:

           Expenses of Administration                               $4,929.07
           Disbursements to Creditors                              $55,293.79

 TOTAL DISBURSEMENTS :                                                                              $60,222.86




UST Form 101-13-FR-S (9/1/2009)
Case 13-17238        Doc 81      Filed 11/02/18     Entered 11/02/18 12:50:07            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
